Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Status of Claims
Due to communications filed 5/2/22 the following is a non-final office action. Claims 1-15, 17, 20, 22-23, 31, and 35 are cancelled. Claims 37 and 38 are new.  Claims 16, 18-19, 21, 24-30, 32-34 and 36-38 are pending in this application. The previous Office Action has been modified to reflect claim amendments. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 16, 18-19, 21, 24-30, 32-34 and 36-38 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 16, 18-19, 21, 24-30, 32-34 and 36-38, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite Mental Processes. The claimed invention is a method that allows for the access, storage, update and communication of electronic travel records, which is a method of concepts performed by the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating and communication of electronic travel records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating and communication of travel records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Prior art Considered
The following art is considered relevant but has not been used in the present Office Action: 
Honary et al (US 20100201505 A1) 

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
Applicant respectfully submits that the claims as a whole do not merely recite a mental process and provides an improvement in an existing technology.  Applicant further argues that the claimed invention is also  a technical solution to ta technological problem which makes the claimed invention more than a mere abstract idea and patent eligible.  However, Examiner respectfully disagrees.  Applicant makes several amendments to the claims.  However, these amended claims still are not patent eligible since they merely describe data access (identifying the driver), (identifying the passenger), data manipulation (create a data structure), data access and analyzing (record and process data), (record a passenger count) which are mental processes that are abstract ideas and do not provide an improvement in an existing technology, or a technical solution to a technological problem. The addition of a public server, a vehicle server, a driver mobile terminal, a passenger mobile terminal are general purpose computers.  Therefore, the claims merely disclose abstract ideas automated by general purpose computers and are therefore not patent eligible.
Examiner also mentions that one of the main objectives of the claimed invention is to provide a discount passenger system which keeps secure passenger private data, which according to Applicant solves a security problem inherent to computers and is not merely an isolated mental process and an abstract idea.  Applicant further argues that the claimed invention integrates that mental process into a practical application providing a more accurate and more secure method and system of determining passengers using an HOV lane.  However, Examiner respectfully disagrees.  The claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a public server, a vehicle server, a driver mobile terminal, or a passenger mobile terminal do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). To  the  extent  that Fair Warning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of counting passengers in a road vehicle. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer.  Examiner therefore maintains her rejection. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 17, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628